Citation Nr: 0031702	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  95-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
reflux disease.  

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1977, and from December 1979 and December 1993.  This 
case comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision dated in April 1995, 
of the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Detroit, Michigan (hereinafter RO).


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process.  As these 
procedures could not have been followed by the RO at the time 
of the above referenced rating decision, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

By a remand dated in May 1997, the Board requested that the 
veteran be afforded examinations and medical opinions in 
order to determine the presence and etiology of the 
gastroesophageal reflux disease, chest pains, and prostatitis 
at issue on appeal.  Although examinations were conducted, 
the Board finds that these examinations did not adequately 
address the directives requested in the 1997 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2000, the RO denied the issues of entitlement to 
service connection for a right knee disorder, a cervical 
spine disorder, bilateral hearing loss, Reiter's syndrome, 
ankylosing spondylitis, palindromic syndrome, collagen 
vascular disease, adult Still's disease, residuals of 
rheumatic fever, psoriatic arthritis, Lyme arthritis, and 
rheumatoid arthritis, and notified the veteran of that 
decision.  In correspondence from the veteran's 
representative dated in September 2000, it was stated that 
the "veteran believes he should be service connected for all 
his conditions."  The Board accepts this as the veteran's 
notice of disagreement to the rating action dated in July 
2000.  A statement of the case as to these issues has not 
been issued to the veteran.  While it is true that the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand these issues to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Additionally, the Board observes that the RO denied the 
claims of entitlement to service connection for a right knee 
disorder, a cervical spine disorder, bilateral hearing loss, 
Reiter's syndrome, ankylosing spondylitis, palindromic 
syndrome, collagen vascular disease, adult Still's disease, 
residuals of rheumatic fever, psoriatic arthritis, Lyme 
arthritis, and rheumatoid arthritis on the basis that they 
were not well grounded.  The statutory requirement that a 
veteran submit a well-grounded claim, however, was repealed 
by the aforementioned Veterans Claims Assistance Act of 2000.  
Hence, due process would justify revisiting these claims on 
the merits.  Bernard, 4 Vet. App. at 392-94.  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between gastroesophageal reflux disease, 
prostatitis, and chest pains and his 
period of active military service, as 
well as postservice medical and 
nonmedical indications of these disorders 
that can be independently observed or 
verified.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded VA examinations to determine the 
etiology of any gastroesophageal reflux 
disease, to include a hiatal hernia, and 
the etiology of the complained of chest 
pains.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether the 
veteran currently has gastroesophageal 
reflux disease, to include a hiatal 
hernia, and if so, whether it is at least 
as likely as not that the current 
disorder is related to the symptoms 
documented during the veteran's active 
duty service, to include the complained 
of chest pains.  If gastroesophageal 
reflux disease is not found, the examiner 
should provide an opinion as to the 
etiology of the veteran's chest pains.  
If an additional examination by a 
specialist is indicated, such an 
examination should be conducted.  A 
complete rationale for any opinion 
expressed must be provided.  All 
examination reports should be typed. 

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
prostatitis, if found.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
the veteran has prostatitis, and if so, 
whether it is at least as likely as not 
that the current disability is related to 
the episodes treated while on active 
duty.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issues of entitlement to service 
connection for a right knee disorder, a 
cervical spine disorder, bilateral 
hearing loss, Reiter's syndrome, 
ankylosing spondylitis, palindromic 
syndrome, collagen vascular disease, 
adult Still's disease, residuals of 
rheumatic fever, psoriatic arthritis, 
Lyme arthritis, and rheumatoid arthritis.  
38 C.F.R. § 19.26 (2000).  In so doing, 
the RO must consider the Veterans Claims 
Assistance Act of 2000.  The veteran and 
his representative are reminded that to 
vest the Board with jurisdiction over 
these issues they must file a substantive 
appeal to the July 2000 rating decision 
denying these issues.  38 C.F.R. § 20.202 
(2000).  If the veteran perfects the 
appeal as to any of these issues, such 
issues should be returned to the Board 
for appellate review.  

7.  Thereafter, the RO should adjudicate 
the issues on appeal on the merits as 
required by the Veterans Claims 
Assistance Act of 2000.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
- 7 -
